WRITERS’ GROUP FILM CORP. 8200 Wilshire Boulevard#200 Beverly Hills, CA90211 EXHIBIT 32 Section 1350 Certification As Adopted Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002 Certification of the Principal Executive Officer and Principal Financial Officer In connection with the amended Form 10-Q of Writers’ Group Film Corp. (the “Company”) for the quarterly period ended June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned Principal Executive Officer and Principal Financial Officer of the Company certifies, to the best knowledge and belief of the signatory, pursuant to Section1350 of Chapter 63 of title 18 of the United States Code (18 U.S.C. 1350), as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. February 13, 2012 By: /s/ John Diaz John Diaz, President Principal Executive Officer By: /s/ Eric Mitchell Eric Mitchell, CFO Principal Financial Officer This certification accompanying theForm 10-Q to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of the Registrant under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form 10-Q), irrespective of any general incorporation language contained in such filing.
